             Case MDL No. 2900
Case 2:19-cv-01636-SVW-AGR     Document
                             Document 70 25   Filed
                                          Filed     07/31/19
                                                 08/01/19    Page
                                                           Page 1 of13of 3
                                                                         Page ID #:1407



                               UNITED STATES JUDICIAL PANEL
                                            on                                         8/1/2019
                                MULTIDISTRICT LITIGATION
                                                                                              DD




  IN RE: TRUECAR, INC., SHAREHOLDER
  DERIVATIVE LITIGATION                                                             MDL No. 2900
                                                                         2:19-cv-01636-SVW-AGR
                                                                  Dean Drulias v. Michael Guthrie et al
                                  ORDER DENYING TRANSFER


          Before the Panel: The TrueCar defendants1 move under 28 U.S.C. § 1407 to centralize
  pretrial proceedings in this litigation in the District of Delaware. This litigation consists of two
  actions pending in the Central District of California and the District of Delaware, as listed on
  Schedule A. Defendant United Services Automobile Association joins the motion. The District of
  Delaware plaintiff supports centralization in the District of Delaware or, alternatively, the Central
  District of California. The Central District of California plaintiff opposes centralization or,
  alternatively, suggests centralization in the Central District of California.

          On the basis of the papers filed and the hearing held, we conclude that centralization is not
  necessary for the convenience of the parties and witnesses or to further the just and efficient conduct
  of this litigation. The actions share factual issues arising from plaintiffs’ allegations that the
  defendants breached their fiduciary duties (or aided and abetted such breaches) to TrueCar by
  causing the company to issue false and misleading statements in 2017. Plaintiffs allege that
  defendants illegally profited from their statements through millions in insider trades. But there are
  only two actions pending in two districts. The TrueCar defendants are represented by the same
  counsel in both actions. In these circumstances, informal coordination seems practicable. Moreover,
  we are not inclined to centralize just two cases when the parties have made no genuine efforts to
  cooperate informally. It appears that movants have not explored this option as an alternative to
  Section 1407 centralization, or indeed any option aside from asking the Central District of California
  plaintiff to move his action to the District of Delaware. The Panel has held that “centralization under
  Section 1407 should be the last solution after considered review of all other options.” In re Best Buy
  Co., Inc., Cal. Song-Beverly Credit Card Act Litig., 804 F. Supp. 2d 1376, 1378 (J.P.M.L. 2011)
  (emphasis added). Given the limited number of parties, counsel, and courts, informal cooperation
  should be sufficient to avoid duplicative pretrial activity (e.g., filing notices of depositions in all
  actions, and agreeing that discovery obtained in one action will be usable in all actions).

          At oral argument, movants represented that several other cases were likely to be filed. The
  Panel is presented with just two cases, and we are reluctant to grant centralization based on the mere
  possibility of future actions. See In re: Intuitive Surgical, Inc., Da Vinci Robotic Surgical Sys.

         1
                Victor (“Chip”) Perry, Michael Guthrie, John Pierantoni, Abhishek Agrawal, Robert
  Buce, Christopher Claus, Steven Dietz, John Krafcik, Erin Lantz, Wesley Nichols, Ion Yadigaroglu,
  and John Mendel, and nominal defendant, TrueCar, Inc. (TrueCar).
             Case MDL No. 2900
Case 2:19-cv-01636-SVW-AGR     Document
                             Document 70 25   Filed
                                          Filed     07/31/19
                                                 08/01/19    Page
                                                           Page 2 of23of 3
                                                                         Page ID #:1408



                                                  -2-

  Prods. Liab. Litig., 883 F. Supp. 2d 1339, 1340 (J.P.M.L. 2012) (“While proponents maintain that
  this litigation may encompass ‘hundreds’ of cases or ‘over a thousand’ cases, we are presented with,
  at most, five actions.”).

         IT IS THEREFORE ORDERED that the motion for centralization of these actions is denied.




                                         PANEL ON MULTIDISTRICT LITIGATION




                                                          Sarah S. Vance
                                                               Chair

                                        Lewis A. Kaplan                Ellen Segal Huvelle
                                        R. David Proctor               Catherine D. Perry
                                        Karen K. Caldwell              Nathaniel M. Gorton
             Case MDL No. 2900
Case 2:19-cv-01636-SVW-AGR     Document
                             Document 70 25   Filed
                                          Filed     07/31/19
                                                 08/01/19    Page
                                                           Page 3 of33of 3
                                                                         Page ID #:1409



  IN RE: TRUECAR, INC., SHAREHOLDER
  DERIVATIVE LITIGATION                                                MDL No. 2900

                                         SCHEDULE A

               Central District of California

         DRULIAS v. GUTHRIE, ET AL., C.A. No. 2:19-01636

               District of Delaware

         IN RE TRUECAR, INC. SHAREHOLDER DERIVATIVE LITIGATION,
               C.A. No. 1:19-00617
